Name: Commission Regulation (EEC) No 991/79 of 17 May 1979 setting out a schedule of tables and laying down the definitions relating to basic statistical surveys of areas under vines and repealing Regulations No 143 and No 26/64/EEC
 Type: Regulation
 Subject Matter: economic analysis;  farming systems;  information technology and data processing;  agricultural activity
 Date Published: nan

 Avis juridique important|31979R0991Commission Regulation (EEC) No 991/79 of 17 May 1979 setting out a schedule of tables and laying down the definitions relating to basic statistical surveys of areas under vines and repealing Regulations No 143 and No 26/64/EEC Official Journal L 129 , 28/05/1979 P. 0001 - 0008 Finnish special edition: Chapter 3 Volume 10 P. 0220 Greek special edition: Chapter 03 Volume 25 P. 0074 Swedish special edition: Chapter 3 Volume 10 P. 0220 Spanish special edition: Chapter 03 Volume 16 P. 0094 Portuguese special edition Chapter 03 Volume 16 P. 0094 COMMISSION REGULATION (EEC) No 991/79 of 17 May 1979 setting out a schedule of tables and laying down the definitions relating to basic statistical surveys of areas under vines and repealing Regulations No 143 and No 26/64/EEC THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 357/79 of 5 February 1979 on statistical surveys of areas under vines (1), and in particular Article 4 (2) thereof, Having regard to Regulation No 24 on the progressive establishment of a common organization of the market in wine (2), and in particular Article 5 thereof, Whereas pursuant to Article 4 (2) of Council Regulation (EEC) No 357/79 the Member States are to submit the results of the basic surveys in the form of a schedule of tables to be adopted in accordance with the procedure laid down in Article 8 of the said Regulation; Whereas, in order to ensure the comparability of data shown in these tables, it is necessary to provide for certain definitions relating to the basic surveys; Whereas the system of statistical surveys of areas under vines provided for by Regulation (EEC) No 357/79 replaces the viticultural land register provided for by Article 1 of Regulation No 24; Whereas, in consequence of this, it is necessary to repeal Commission Regulation No 143 containing preliminary arrangements for the preparation of the viticultural land register (3) and Commission Regulation No 26/64/EEC of 28 February 1964 laying down additional provisions for the preparation of the viticultural land register, for its management and for keeping it up to date (4), which have now lapsed; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Standing Committee for Agricultural Statistics and the Management Committee for Wine, HAS ADOPTED THIS REGULATION: Article 1 The form of the schedule of tables for the basic surveys of the areas under vines shall be as set out in Annex I hereto. Article 2 1. The definitions relating to the basic surveys are given in Annex II hereto. 2. Given that the basic statistical surveys cover the situation at the end of the wine-growing year, the area under vines planted, replanted or grafted during the wine-growing year preceding the survey shall be considered to be under one year old. Article 3 Regulations No 143 and No 26/64/EEC are repealed with effect from 20 May 1978. (1)OJ No L 54, 5.3.1979, p. 124. (2)OJ No 30, 20.4.1962, p. 989/62. (3)OJ No 127, 1.12.1962, p. 2789/62. (4)OJ No 48, 19.3.1964, p. 753/64. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 May 1979. For the Commission FranÃ §ois-Xavier ORTOLI Vice-President ANNEX I TABLE 1 HOLDINGS, CULTIVATED AREA UNDER VINES AND AGRICULTURAL AREA IN USE (AA) BROKEN DOWN BY TYPE OF PRODUCTION AND BY SIZE CLASS >PIC FILE= "T0015879"> TABLE 2 HOLDINGS, CULTIVATED AREA UNDER VINES (a) AND AGRICULTURAL AREA IN USE (AA) BROKEN DOWN BY SIZE CLASS AND BY THE PERCENTAGE OF AA UNDER VINES 2.1. All holdings. 2.2. Holdings whose entire area is devoted to the production of quality wines psr. 2.3. Holdings whose entire area is devoted to the production of other wines. 2.4. Holdings whose entire area is devoted to varieties of table grapes. 2.5. Other holdings having areas under vines. >PIC FILE= "T0015880"> TABLE 3 HOLDINGS AND AREA UNDER WINE-GRAPE VINE VARIETIES BROKEN DOWN BY SIZE CLASS AND BY THE PERCENTAGE OF AREA UNDER WINE-GRAPE VINE VARIETIES FOR PRODUCTION OF QUALITY WINES PSR >PIC FILE= "T0015881"> TABLE 4 AREA UNDER WINE-GRAPE VARIETIES BROKEN DOWN BY VARIETY AND BY AGE OF THE VINES, IN HA >PIC FILE= "T0015882"> TABLE 5 AREA UNDER WINE-GRAPE VINE VARIETIES BROKEN DOWN BY TYPE OF PRODUCTION AND BY YIELD CLASS, IN HA >PIC FILE= "T0015883"> ANNEX II Within the meaning of this Regulation, the following definitions apply: (a) holding: a technico-economic unit under a single management and producing agricultural products; (b) agricultural area in use (AAU): the total area of arable land, permanent pasture and meadows, land under permanent crops and family gardens; (c) area under vines cultivated: the total area of land under vines, in production or not yet in production, intended for the production of grapes and/or vegetative propagation material for vines which was subjected to regular cultivation to obtain from it a marketable product; (d) area under wine grape varieties for quality wines psr: area under wine grape varieties suitable for the production of quality wines produced in specified regions (psr) conforming to the provisions of Council Regulation (EEC) No 338/79 of 5 February 1979 (1) and to the provisions laid down to implement this Regulation, as well as to the national provisions laid down in Article 19 of this same Regulation; (e) area under wine grape varieties for other wines: area under wine grape varieties cultivated for the production of wines other than quality wines psr; (f) wine-growing year: the wine-growing year begins on 1 September and ends on 31 August; (g) vegetative propagation material for vines ; nurseries ; parent vines for root-stock: as defined in Council Directive 68/193/EEC of 9 April 1968 on the marketing of vegetative propagation material for vines (2); (h) wine grape varieties ; table grape varieties: as defined in Council Regulation (EEC) No 347/79 of 5 February 1979 on general rules applying to the classification of vine varieties (3). (1)OJ No L 54, 5.3.1979, p. 48. (2)OJ No L 93, 17.4.1968, p. 15. (3)OJ No L 54, 5.3.1979, p. 75.